Oole, J.
The parties to these suits have applied in separate actions for a separation from bed and board.
The suits were consolidated by consent of counsel and tried together.
The wife has appealed from the decree of the District Court, which grants the judgment of separation in favor of the husband and entrusts him with the keeping of the children.
The principal causes adduced by the husband for his right to a separation are, that his wife desired to interfere with his prerogative of ruling on the plantation, and of administering its affairs ; was dissatisfied when he left home to attend to his plantation, and also, that she used very improper language towards him in presence of the overseer.
It appears from the evidence, that jealousy must have been the cause of the whole of the improper conduct of the wife ; the husband seems to have sup*883ported her ebullitions of temper for a long time, until becoming wearied, he endeavored to correct her temper by corporeal punishment.
This was antagonistical to that protection which is due to the wife, but Mr. Carlin appears to have been goaded on to it by the continued provocation of his spouse.
The evidence establishes, that the character of the husband is generally mild and amiable; the witnesses of the wife also declare that she is an amiable and refined lady.
As both parties have acted unkindly to one another, a separation ought not to be granted to either. 9 M., O. S., 421, Fleytas v. Pigneguy.
It is, therefore, ordered, adjudged and decreed, that the judgment of the lower court be avoided and reversed, and that the petitions in these consolidated cases be dismissed, and that appellee pay the costs of both courts.